Citation Nr: 1634220	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  09-36 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability. 

5.  Entitlement to a rating in excess of 10 percent for facial scarring.

6.  Entitlement to a compensable rating for ptosis of the left upper eyelid.

7.  Entitlement to a compensable rating for a musculoskeletal strain of the left hand.  

8.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to a rating in excess of 10 percent for a traumatic brain injury (TBI) with headache before January 20, 2012, and to a rating in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to July 1989, from February 1991 to May 1991, and from July 2006 to November 2007, including combat in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from four rating decisions of the VA RO.  A March 2008 rating decision granted service connection for PTSD and assigned a 50 percent rating (a July 2009 rating decision later increased the initial rating of PTSD to 70 percent), granted service connection for TBI with headaches and assigned a 10 percent rating (a March 2016 rating decision later granted a 30 percent rating for TBI effective January 20, 2012), it continued the Veteran's 10 percent rating for facial scarring, and it denied service connection for hearing loss and tinnitus.  An April 2009 rating decision granted service connection for a musculoskeletal strain of the left hand and assigned a noncompensable rating.  A May 2009 rating decision continued the noncompensable rating of the Veteran's ptosis of the left upper eyelid.  A July 2013 rating decision denied service connection for a back disability and neck disability.

The issues of entitlement to increased ratings for facial scarring, ptosis of the left eyelid, a musculoskeletal strain of the left hand, PTSD, and a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's bilateral hearing loss disability, his tinnitus, his back disability, his neck disability, and his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability, tinnitus, a back disability, and a neck disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claims of entitlement to service connection for a bilateral hearing loss disability, tinnitus, a back disability, and a neck disability are being granted.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot with respect to these claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Hearing loss, tinnitus, and arthritis are chronic diseases and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If, as in this case, the Veteran was engaged in combat with the enemy, VA accepts as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  In the case of a combat Veteran, not only is the combat injury presumed, but, absent evidence to the contrary, so is any disability incurred during the combat.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

With regard to the presence of a current disability, the Veteran has been diagnosed, as noted in an April 2015 audiologist's letter, with a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  The Veteran has complained of tinnitus throughout his appeal.  See Charles v. Principi, 16 Vet. App. 370 (2002) (as a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it).  The Veteran has been diagnosed with arthritis of his back, for example in August 2014, and degenerative joint disease of his neck, for example in April 2010.  Thus, current disabilities are shown with respect to each of the Veteran's claims.  

With regard to an in-service event or injury, the Veteran contends that he was exposed to acoustic and physical trauma while serving in combat during the Persian Gulf War.  The Veteran's service separation document shows receipt of the Combat Action Badge, thereby confirming the Veteran's claimed combat injury.  Furthermore, the Veteran's service treatment records, for example from October 2007, show that he was involved in at least six combat-related explosions.  The second Hickson element, evidence of an in-service event, disease, or injury, is accordingly met with respect to each of the Veteran's claims.

The Veteran has reported, for example in his May 2016 Board hearing, that he had experienced symptoms of bilateral hearing loss, tinnitus, back pain, and neck pain continuously since his separation from service.  The Board finds that the Veteran is both competent and credible to report a decline in his hearing acuity, ringing in his ears, and pain during his in combat service in Southwest Asia and continuously since that time.  As such, the Veteran's lay statements are sufficient proof of the occurrence of both the in-service trauma and the resulting hearing loss, tinnitus, back disability, and neck disability.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015); see also Reeves, 682 F.3d at 998.  

The Board cannot find that the weight of the evidence of record undermines the Veteran's observations regarding the continuity of his symptoms.  While a May 2013 examiner, for example, was unable to find a connection between the Veteran's back disability and his service, the examiner's rationale was inadequate, relying largely on the Veteran's lack of a current back disability (as above, the evidence indeed demonstrates the presence of a back disability).  Similarly, while a June 2013 examiner could not find a connection between the Veteran's neck disability and his service, the examiner did not address the Veteran's competent observations about the continuity of his neck pain since service.  Accordingly, service connection for bilateral hearing loss, tinnitus, a back disability, and a neck disability is granted. 

ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.

Service connection for a back disability is granted.

Service connection for a neck disability is granted.
REMAND

With respect to the Veteran's claims for increased ratings for facial scarring and ptosis of the left upper eyelid, the Veteran last underwent an examination in March 2012.  The March 2012 examiner noted that the Veteran had three scars on his face, one of which measured 20cm by 0.3cm and extended over the right nose, maxillary area, through the tragus and post-auricular area.  While the examiner noted that this scar was disfiguring, the examiner did not discuss the characteristics of disfigurement with respect to this scar, as such characteristics are set forth in 38 C.F.R. § 4.118.  As such, the Veteran should be provided with an additional examination addressing the current severity of his facial scarring and ptosis of the left upper eyelid, with the examiner discussing the characteristics of disfigurement with respect to each of the Veteran's scars.  

With respect to the Veteran's claim for an increased rating for a musculoskeletal strain of the left hand, he last received an examination addressing this disability in March 2012.  Since that time, the evidence of record, including the Veteran's May 2016 testimony before the undersigned, suggests that his symptoms may have worsened.   Accordingly, the Veteran should be provided with a new examination on remand.  Pursuant to the Court's guidance in Correia v. McDonald, the examination afforded to the Veteran should report all ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  See No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

With respect to the Veteran's claims for increased ratings for PTSD and a TBI, the record, specifically a June 24, 2011 favorable decision from the Social Security Administration (SSA), indicates that the Veteran receives SSA disability benefits as a result of his PTSD and TBI.  A full copy of the Veteran's SSA records has not been requested or associated with the Veteran's record.  When VA receives notice that the Veteran receives disability benefits from the SSA, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there is a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records could conceivably be relevant to the matters on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the underlying medical records relied upon to support that claim.  

2.  Ensure that all medical records relating to the Veteran's treatment for facial scarring, ptosis of the left upper eyelid, a strain of the left hand, PTSD, and a TBI have been associated with the record.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of the facial scarring and ptosis of the left upper eyelid.  The examiner should discuss the characteristics of disfigurement with respect to each of the Veteran's facial scars.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his musculoskeletal strain of the left hand.  The examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing, for both his left and right hands.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

5.  Then readjudicate the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


